Watson, Judge:
This suit has been submitted for decision upon the following agreement between counsel for the respective parties:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the parties hereto, subject to the approval of the Court, that the merchandise involved in the entry covered by the protest enumerated above and assessed with duty at the rate of 30 per centum ad valorem under the provisions of Item 732.36, TSUS, consists of chains of iron or steel, not coated or plated with precious metal, of not over 2-inch pitch, containing more than three parts per pitch, valued at 40 cents or more per pound and used for the transmission of power, such as are described by the provisions of Item 652.15, TSUS.
*190IT IS FURTHER STIPULATED AND AGREED that the said chains are also described by the provisions of Item 732.36, TSUS as parts of bicycles.
IT IS FURTHER STIPULATED AND AGREED that General Interpretative Rules 10 (c) and 10 (ij), TSUS, are applicable herein.
IT IS FURTHER STIPULATED AND AGREED that the instant protest is submitted for decision upon this stipulation, the same being limited to the claim that the merchandise herein is properly dutiable at the rate of 12% per centum ad valorem under the provisions of Item 652.15, TSUS, and is abandoned in all other respects.
Accepting this stipulation as- a statement of fact, we hold the involved merchandise properly dutiable at the rate of 12% per centum ad valorem under item 652.15 of the Tariff Schedules of . the United States as chains of iron or steel, not coated or plated with precious metal, of not over 2-inch pitch, containing more than three parts per pitch, valued at 40 cents or more per pound and used for the transmission of power.
The protest is sustained.
Judgment will issue accordingly.